Citation Nr: 1415699	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  06-28 901	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a dental disorder for the purposes of VA compensation.

4.  Entitlement to service connection for a dental disorder for VA outpatient treatment purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty in the Army from June 1951 to April 1955 and in the Air Force from March 1956 to May 1958.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In January 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for bilateral pes planus, entitlement to service connection for a heart disorder, entitlement to service connection for a dental disorder for the purposes of VA compensation, and entitlement to service connection for a dental disorder for VA outpatient treatment purposes.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the July 2008 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the January 2012 Board decision that denied entitlement to service connection for bilateral pes planus, entitlement to service connection for a heart disorder, entitlement to service connection for a dental disorder for the purposes of VA compensation, and entitlement to service connection for a dental disorder for VA outpatient treatment purposes is vacated.  The remainder of the January 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


